Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
This action is in reply to the application filed on 14 August 2019.
The drawings filed 08/14/2019 are objected to by the examiner.
Claims 1-18 are currently pending and have been examined.
Claims 1-18 ae currently rejected.
This action is made NON-FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S21 in [0075].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
C21 in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner notes that the two drawing issues are linked and can be fixed by either amending fig. 2 to replace C21 with S21 or to amend the specification to replace S21 with C21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner note: Examiner would like to note that they are interpreting “precise position” to mean a position that includes data received from an external signal (e.g. GPS signal) and is NOT interpreting “precise position” as a general description for a position that has some relative term of precision.
Claims 1-2, 4-5, 9-11, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (U.S. Pat. No. 9,612,123) in view of Bellaiche (U.S. Pub. No. 2018/0024562).
Regarding claim 1:
Levinson teaches:
A vehicle (Various embodiments relate generally to autonomous vehicles [abstract]) comprising:
a communicator (fig. 3, signal router 345; Autonomous vehicle controller 347a is also configured to receive positioning data, such as GPS data 352, IMU data 354, and other position-sensing data (e.g., wheel-related data, such as steering angles, angular velocity, etc.) [col 9, lines 30-35]);
a storage configured to store map information ( Map data 3659 may be transmitted to autonomous vehicle 3630 for storage in map repository 3605a and for use to facilitate localization as well as other functionalities. [col 37, lines 59-62]);
a detecting device (Localizer 368 is configured to receive sensor data from one or more sources, [col 9, lines 41-45]) configured to detect driving information related to the vehicle (fig. 3, GPS 352 and IMU 354; such as GPS data 352, wheel data, IMU data 354, [col 9, lines 41-45]) and surrounding information related to the vehicle (fig. 3, camera 340a, LIDAR 346a, radar 348a, and sonar 341a; Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data). [col 9, lines 41-45]);
and a controller (fig. 3, AV controller 347a) configured to:
determine a predicted position of the vehicle (Localizer 368 is configured to receive sensor data from one or more sources, such as… Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330. According to some examples, localizer 368 may generate or update the pose or position of any autonomous vehicle in real-time or near real-time. [col 9, lines 41-51]; examiner notes that the reference recites "one or more sources" so therefore in mapping to this limitation without GPS data would result in "a predicted position" of the instant application.) based on the map information (as well as reference data 339 (e.g., 3D map data and route data). [col 9, lines 41-51]), the driving information (wheel data, IMU data 354, [col 9, lines 41-51]), and the surrounding information (Lidar data 346a, camera data 340a, radar data 348a, and the like, [col 9, lines 41-51]);
determine a precise position (Localizer 368 is configured to receive sensor data from one or more sources, such as… Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330. According to some examples, localizer 368 may generate or update the pose or position of any autonomous vehicle in real-time or near real-time. [col 9, lines 41-51]) based on the predicted position (wheel data, IMU data 354, Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data). [col 9, lines 41-51]) and a position signal received through the communicator (GPS data 352, [col 9, lines 41-51]);
and control the vehicle to make a driving that reduces a difference (Integrator 3651 may be configured to integrate multiple subsets of sensor data (e.g., of the same and different sensor modalities) to generate high-resolution (e.g., relatively high-resolution) imagery data as a 3D model of an environment in which autonomous vehicles travel, and may be further configured to reduce errors related to the individual types of sensors. [col 40, lines 35-41]) between the predicted position (integrator 3651 is configured to fuse sensor data (e.g., Lidar data, camera data, radar data, etc.) to form integrated sensor data. [col 40, lines 41-43]) and the precise position (sensor data 3607m may include a subset of sensor data 3607n that includes positioning data (e.g., sensor data 3607m may include GPS, IMU, and odometry data). Regarding sensor data alignment, examples of data representing aligned subsets of sensor data include data representing at least aligned Lidar data and aligned camera data. According to some examples, alignment controller 3640 may be configured to implement a registration algorithm to align sensor data by  (examiner is broadly interpreting this limitation to read as any control made by the vehicle to reduce positional variance between localization data and positional data including “GPS” or other equivalent positional sensors.; as such Levinson discusses how it controls the vehicle to choose its locational data that has the highest confidence to allow for control of the vehicle to be as accurate as possible. See at least [col 46, lines 11-60]).
Levinson does not explicitly teach, however Bellaiche teaches:
and control the vehicle to make a driving that reduces a difference (determining an estimated offset [0388]; determining an autonomous steering action for the vehicle based on the estimated offset to correct the position of the vehicle. [abstract]) between the predicted position (an expected position of the vehicle relative to the longitudinal position [0388]) and the precise position (the current position of the vehicle relative to the longitudinal position. [0388]) (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the camera (step 2620). In embodiments in which processor 2315 determines an estimated offset, the autonomous navigational .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson to include the teachings as taught by Bellaiche to allow “correcting a position of a vehicle navigating a road segment [Bellaiche, abstract]” which can allow for the vehicle to maintain control and to allow for it to increase the accuracy of its positional analysis.
Regarding claim 2:
Levinson and Bellaiche discloses all the limitations of claim 1, upon which this claim is dependent.
Bellaiche further teaches:
wherein the controller is configured to control the vehicle to follow a reference element of the surrounding information (The vehicle may use landmarks occurring in sparse map 800 (and their known locations) to remove the dead reckoning-induced errors in position determination. In this way, the identified landmarks included in sparse map 800 may serve as navigational anchors from which an accurate position of the based on the difference (examiner notes that dead reckoning would only be used in a situation when there is a difference or lack of enough valid data to determine current position of the car (ex. loss or noise in GPS data leading to error); Dead reckoning, as one of skill in the art would understand, may be used to determine the current position and hence heading of vehicles 1205, 1210, 1215, 1220, and 1225 by using previously determined position, estimated speed, etc. [0352]) between the predicted position (a vehicle passing an identified landmark may determine a location of the identified landmark using GPS position information associated with the vehicle and a determination of a location of the identified landmark relative to the vehicle (e.g., based on image analysis of data collected from one or more cameras on board the vehicle).), the precise position (Locations for map elements included in sparse map 800 may be obtained using GPS data collected from vehicles traversing a roadway. [0213]) and the position signal (Data recorded in sparse map 800 may include position information based on Global Positioning System (GPS) data. [0213]).
Regarding claim 4:
Levinson and Bellaiche discloses all the limitations of claim 2, upon which this claim is dependent.
Levinson further teaches:
wherein the controller is configured to: 
determine a position of a fixture (“blobs”) included in the reference element based on at least one of the map information or the position signal (object tracker 2330 is configured to perform real-time probabilistic tracking of 3-D objects, such as blobs. ;
and control the vehicle to follow the fixture (Perception engine 2366 is configured to determine perception engine data 2354, which may include static object maps and/or dynamic object maps, as well as semantic information so that, for example, a planner may use this information to enhance path planning [col 27, lines 47-62]) and make the driving that reduces the difference between the predicted position and the precise position (Planner 464 is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available. Trajectory evaluator 465 is configured to evaluate candidate trajectories and identify which subsets of candidate trajectories are associated with higher degrees of confidence levels of providing collision-free paths to the destination. [col 13, 25-31]).
Regarding claim 5:
Levinson and Bellaiche discloses all the limitations of claim 2, upon which this claim is dependent.
Bellaiche further teaches:
determine road characteristics around the vehicle (Sparse maps consistent with the present disclosure may also include data representing one or more road features. [0020]) based on at least one of the map information (Such road features may include recognized landmarks, road signature profiles, and any other road-related features useful in navigating a vehicle. [0200]) or the position signal (examiner is taking the alternative route though this limitation.);
and control the vehicle to follow a lane in which a predetermined road characteristic exists (Other different parameters relating to driving may also be used as a basis for generating and providing different sparse maps to different autonomous vehicles. For example, when an autonomous vehicle is traveling at a high speed, turns may be tighter. Trajectories associated with specific lanes, rather than roads, may be included in sparse map 800 such that the autonomous vehicle may maintain within a specific lane as the vehicle follows a specific trajectory. When an image captured by a camera onboard the autonomous vehicle indicates that the vehicle has drifted outside of the lane (e.g., crossed the lane mark), an action may be triggered within the vehicle to bring the vehicle back to the designated lane according to the specific trajectory. [0252]; examiner is interpreting the tightness of the turn of a lane along with the specific trajectory for the lane to be the "predetermined road characteristic") and make the driving that reduces the difference between the predicted position and the precise position (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the camera (step 2620). In embodiments in which processor 2315 determines an estimated offset, the autonomous navigational response may be further based on the estimated offset. For .
Regarding claim 9:
Levinson and Bellaiche discloses all the limitations of claim 1, upon which this claim is dependent.
Levinson further teaches:
wherein the controller is configured to determine position information related to the vehicle based on the predicted position and the precise position (the localization data and positioning data are integrated to form local position data specifying a geographic position of an autonomous vehicle. [col 26, lines 31-33]).
Regarding claim 10:
Levinson teaches:
A method of controlling a vehicle (Various embodiments relate generally to autonomous vehicles [abstract]), the method comprising comprising:
detecting, by a device (Localizer 368 is configured to receive sensor data from one or more sources, [col 9, lines 41-45]), surrounding information related to the vehicle (fig. 3, camera 340a, LIDAR 346a, radar 348a, and sonar 341a; Lidar data 346a, camera data ;
determining, by the controller (fig. 3, AV controller 347a), a precise position (Localizer 368 is configured to receive sensor data from one or more sources, such as… Localizer 368 integrates (e.g., fuses the sensor data) and analyzes the data by comparing sensor data to map data to determine a local pose (or position) of bidirectional autonomous vehicle 330. According to some examples, localizer 368 may generate or update the pose or position of any autonomous vehicle in real-time or near real-time. [col 9, lines 41-51])  based on the predicted position (wheel data, IMU data 354, Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as reference data 339 (e.g., 3D map data and route data). [col 9, lines 41-51]) and a received position signal (GPS data 352, [col 9, lines 41-51]);
and controlling, by the controller, the vehicle to make a driving that reduces a difference (Integrator 3651 may be configured to integrate multiple subsets of sensor data (e.g., of the same and different sensor modalities) to generate high-resolution (e.g., relatively high-resolution) imagery data as a 3D model of an environment in which autonomous vehicles travel, and may be further configured to reduce errors related to the individual types of sensors. [col 40, lines 35-41]) between the predicted position (integrator 3651 is configured to fuse sensor data (e.g., Lidar data, camera data, radar data, etc.) to form integrated sensor data. [col 40, lines 41-43]) and the precise position (sensor data 3607m may include a subset of sensor data 3607n that includes positioning data (e.g., sensor data 3607m may include GPS, IMU, and odometry data). Regarding  (examiner is broadly interpreting this limitation to read as any control made by the vehicle to reduce positional variance between localization data and positional data including “GPS” or other equivalent positional sensors.; as such Levinson discusses how it controls the vehicle to choose its locational data that has the highest confidence to allow for control of the vehicle to be as accurate as possible. See at least [col 46, lines 11-60]).
Levinson does not explicitly teach, however Bellaiche teaches:
and controlling, by the controller, the vehicle to make a driving that reduces a difference (determining an estimated offset [0388]; determining an autonomous steering action for the vehicle based on the estimated offset to correct the position of the vehicle. [abstract]) between the predicted position (an expected position of the vehicle relative to the longitudinal position [0388]) and the precise position (the current position of the  (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the camera (step 2620). In embodiments in which processor 2315 determines an estimated offset, the autonomous navigational response may be further based on the estimated offset. For example, if processor 2315 determines that the vehicle is offset from the at least one line representation by 1 m to the left, processor 2315 may cause the vehicle to shift towards the right (e.g., by changing an orientation of the wheels). By way of further example, if processor 2315 determines that an identified landmark is offset from an expect position, processor 2315 may cause the vehicle to shift so as to move the identified landmark towards its expected position. Accordingly, in some embodiments, process 2600 may further include adjusting a steering system of the vehicle based on the autonomous navigational response. [0389]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson to include the teachings as taught by Bellaiche to allow “correcting a position of a vehicle navigating a road segment [Bellaiche, abstract]” which can allow for the vehicle to maintain control and to allow for it to increase the accuracy of its positional analysis.
Regarding claim 11:
Levinson and Bellaiche discloses all the limitations of claim 10, upon which this claim is dependent.
Bellaiche further teaches:
controlling the vehicle to follow a reference element of the surrounding information (The vehicle may use landmarks occurring in sparse map 800 (and their known locations) to remove the dead reckoning-induced errors in position determination. In this way, the identified landmarks included in sparse map 800 may serve as navigational anchors from which an accurate position of the vehicle relative to a target trajectory may be determined. [0219]) based on the difference (examiner notes that dead reckoning would only be used in a situation when there is a difference or lack of enough valid data to determine current position of the car (ex. loss or noise in GPS data leading to error); Dead reckoning, as one of skill in the art would understand, may be used to determine the current position and hence heading of vehicles 1205, 1210, 1215, 1220, and 1225 by using previously determined position, estimated speed, etc. [0352]) between the predicted position (a vehicle passing an identified landmark may determine a location of the identified landmark using GPS position information associated with the vehicle and a determination of a location of the identified landmark relative to the vehicle (e.g., based on image analysis of data collected from one or more cameras on board the vehicle).), the precise position (Locations for map elements included in sparse map 800 may be obtained using GPS data collected from vehicles traversing a roadway. [0213]) and the position signal (Data recorded in sparse map 800 may include position information based on Global Positioning System (GPS) data. [0213]).
Regarding claim 13:
Levinson and Bellaiche discloses all the limitations of claim 11, upon which this claim is dependent.
Levinson further teaches:
determining a position of a fixture (“blobs”) included in the reference element based on at least one of the map information or the position signal (object tracker 2330 is configured to perform real-time probabilistic tracking of 3-D objects, such as blobs. Classifier 2360 is configured to identify an object and to classify that object by classification type (e.g., as a pedestrian, cyclist, etc.) and by energy/activity (e.g. whether the object is dynamic or static), whereby data representing classification is described by a semantic label. According to some embodiments, probabilistic estimations of object categories may be performed, such as classifying an object as a vehicle, bicyclist, pedestrian, etc. with varying confidences per object class. [col 27, lines 47-62]; perception engine 2366 is configured to receive a local position data 2352, Lidar data 2372, camera data 2374, and radar data 2376 [col 27, lines 26-28]);
and controlling the vehicle to follow the fixture (Perception engine 2366 is configured to determine perception engine data 2354, which may include static object maps and/or dynamic object maps, as well as semantic information so that, for example, a planner may use this information to enhance path planning [col 27, lines 47-62]) and make the driving that reduces the difference between the predicted position and the precise position (Planner 464 is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available. Trajectory evaluator 465 is configured to evaluate candidate trajectories and identify which subsets of candidate trajectories are associated with higher degrees of confidence levels of providing collision-free paths to the destination. [col 13, 25-31]).
Regarding claim 14:

Bellaiche further teaches:
determining road characteristics around the vehicle (Sparse maps consistent with the present disclosure may also include data representing one or more road features. [0020]) based on at least one of the map information (Such road features may include recognized landmarks, road signature profiles, and any other road-related features useful in navigating a vehicle. [0200]) or the position signal (examiner is taking the alternative route though this limitation.);
and controlling the vehicle to follow a lane in which a predetermined road characteristic exists (Other different parameters relating to driving may also be used as a basis for generating and providing different sparse maps to different autonomous vehicles. For example, when an autonomous vehicle is traveling at a high speed, turns may be tighter. Trajectories associated with specific lanes, rather than roads, may be included in sparse map 800 such that the autonomous vehicle may maintain within a specific lane as the vehicle follows a specific trajectory. When an image captured by a camera onboard the autonomous vehicle indicates that the vehicle has drifted outside of the lane (e.g., crossed the lane mark), an action may be triggered within the vehicle to bring the vehicle back to the designated lane according to the specific trajectory. [0252]; examiner is interpreting the tightness of the turn of a lane along with the specific trajectory for the lane to be the "predetermined road characteristic") and make the driving that reduces the difference between the predicted position and the precise position (Process 2600 may further include determining an autonomous navigational .
Regarding claim 18:
Levinson and Bellaiche discloses all the limitations of claim 10, upon which this claim is dependent.
Levinson further teaches:
determining position information related to the vehicle based on the predicted position and the precise position (the localization data and positioning data are integrated to form local position data specifying a geographic position of an autonomous vehicle. [col 26, lines 31-33]).
Claims 3, 7, 8, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (U.S. Pat. No. 9,612,123) in view of Bellaiche (U.S. Pub. No. 2018/0024562) in further view of Suryawanshi (NPL).
Regarding claim 3:

Levinson in view of Bellaiche does not teach, however, Suryawanshi teaches:
control the driving of the vehicle following a surrounding vehicle driving around the vehicle based on the difference between the predicted position and the precise position (In current work, as inspired from the literature, we propose Previous Path Detection (PPD) as a new assisting aid to inter-vehicle-communication assisted localization (IVCAL), which is basically a localization system based on GPS augmented system. IVCAL is a recently reported out system in literature by Drawil and Basir [2] which works on assumed vehicular ad-hoc network (VANET) framework. As can be well imagined, in near future about VANET kind of environments, the IVCAL concept is based on using the inter-vehicle communication through these network frameworks to make the localization information from GPS to be more accurate. However, it was understood that, the combination of IVCAL and GPS being fairly accurate but may subject to failure in certain conditions.; examiner notes the above taken with what is mapped below show how in a situation when GPS data is unreliable, relative positioning can be provided via vehicles in the vicinity.);
and determine at least one of the predicted position or the precise position based on a positional relationship between the vehicle and the surrounding vehicle (LEU is basically an optimization algorithm, which has access to VANET and so can accept the localization information of neighborhood vehicles through VANET. The VANET can be well imagined as the network framework facilitating for vehicles talking to each other and sharing their own localization information mutually. From this pool of neighborhood .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Bellaiche to include the teachings as taught by Suryawanshi to “addressing the localization problem in the modern world by marrying the primary and well established inter-vehicular communication assisted localization (IVCAL) using GPS method to newly devised previous path detection (PPD) technology.” [Suryawanshi, abstract]
Regarding claim 7:
Levinson and Bellaiche discloses all the limitations of claim 1, upon which this claim is dependent.
Bellaiche further teaches:
wherein the controller is configured to control the vehicle to make the driving that reduces the difference between the predicted position and the precise position (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the camera (step 2620). In embodiments in which processor 2315 determines an estimated offset, the autonomous navigational response may be further based on the estimated offset. For example, if processor 2315 determines that the vehicle is offset from the at least one line representation by 1 m to the left, processor 2315 may cause the vehicle to shift towards the right (e.g., by changing an orientation of the 
Levinson in view of Bellaiche does not teach, however, Suryawanshi teaches:
upon determining that an intensity of a signal received by the communicator is less than a predetermined value (GPS basically works on principal of trilateration (Fig. 2). The object or the vehicle is spotted through at least 3 or more satellites revolving around the earth at any given time. Satellites send and receive signals with the GPS instrument (through receiver and antenna) fitted within the vehicle. Based on the time of flight required for the signal travel, each satellite confirms the presence of the vehicle within a confined circular area projected on the ground earth. GPS tresses out the loci of points intersecting the circles of each satellite stressed circle and outputs it as the location information. Being known about the basic GPC functioning one can easily anticipate the limitations of its usage. First and foremost is that, the GPS needs to have clean line of sight with sky for signals to travel. That’s why GPS usage is limited in indoor applications. Secondly, one also can understand that the signals can in-fact take multiple reflections in their path of travel if they encounter multiple solid reflective surfaces, like high rise buildings, canopies, etc. Since the accuracy of location estimate depends heavily on the flight time of signals, a multiple reflected signal would provide false time of travel since its travelling undue longer that the straight path as it should be. This is where the problem arises of Multipath (Fig. 3). [page 83]).
Levinson in view of Bellaiche to include the teachings as taught by Suryawanshi to “addressing the localization problem in the modern world by marrying the primary and well established inter-vehicular communication assisted localization (IVCAL) using GPS method to newly devised previous path detection (PPD) technology.” [Suryawanshi, abstract]
Regarding claim 8:
Levinson and Bellaiche discloses all the limitations of claim 1, upon which this claim is dependent.
Bellaiche further teaches:
wherein the controller is configured to control the vehicle to make the driving that reduces the difference between the predicted position and the precise position (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the camera (step 2620). In embodiments in which processor 2315 determines an estimated offset, the autonomous navigational response may be further based on the estimated offset. For example, if processor 2315 determines that the vehicle is offset from the at least one line representation by 1 m to the left, processor 2315 may cause the vehicle to shift towards the right (e.g., by changing an orientation of the wheels). By way of further example, if processor 2315 determines that an identified landmark is offset from an expect position, processor 2315 may cause the vehicle to shift so as to move the identified landmark towards its expected position. Accordingly, in some embodiments, process 2600 may further include adjusting a steering system of the vehicle based on the autonomous navigational response. [0389])

upon determining that an obtained amount of a reference element which is a reference for determining the surrounding information is less than a predetermined value (For simplification, let’s assume that, VANET detects less than three or no neighborhood vehicle, as was assumedly required by the basic system. In such scenario, the KF estimation signal will flow to the PPD unit. PPD unit, as the name suggests, gathers vehicles previous localization estimate for certain preset time, say 1 minute, and averages them. Thus the LUV knows a hypothetical estimate of averaged location prior for last 1 minute. Similarly, the PPD would also calculate the averaged velocity (speed and theta) from the INS database for the stipulated 1 minute of time. This is enough information available with PPD to compute the current localization estimate by simple multiplying the averaged time with averaged velocity and adding it to the averaged location estimate. [page 85]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Bellaiche to include the teachings as taught by Suryawanshi to “addressing the localization problem in the modern world by marrying the primary and well established inter-vehicular communication assisted localization (IVCAL) using GPS method to newly devised previous path detection (PPD) technology.” [Suryawanshi, abstract]
Regarding claim 12:
Levinson and Bellaiche discloses all the limitations of claim 11, upon which this claim is dependent.
Levinson in view of Bellaiche does not teach, however, Suryawanshi teaches:
controlling the driving of the vehicle following a surrounding vehicle driving around the vehicle based on the difference between the predicted position and the precise position (In current work, as inspired from the literature, we propose Previous Path Detection (PPD) as a new assisting aid to inter-vehicle-communication assisted localization (IVCAL), which is basically a localization system based on GPS augmented system. IVCAL is a recently reported out system in literature by Drawil and Basir [2] which works on assumed vehicular ad-hoc network (VANET) framework. As can be well imagined, in near future about VANET kind of environments, the IVCAL concept is based on using the inter-vehicle communication through these network frameworks to make the localization information from GPS to be more accurate. However, it was understood that, the combination of IVCAL and GPS being fairly accurate but may subject to failure in certain conditions.; examiner notes the above taken with what is mapped below show how in a situation when GPS data is unreliable, relative positioning can be provided via vehicles in the vicinity.);
and determining at least one of the predicted position or the precise position based on a positional relationship between the vehicle and the surrounding vehicle (LEU is basically an optimization algorithm, which has access to VANET and so can accept the localization information of neighborhood vehicles through VANET. The VANET can be well imagined as the network framework facilitating for vehicles talking to each other and sharing their own localization information mutually. From this pool of neighborhood information, LEU chooses the best three vehicles as anchor points. From the three neighboring anchor vehicles, the distance from the LUV is to be calculated. Here the intent is to solve an optimization problem which frames the simultaneous minimization of .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Bellaiche to include the teachings as taught by Suryawanshi to “addressing the localization problem in the modern world by marrying the primary and well established inter-vehicular communication assisted localization (IVCAL) using GPS method to newly devised previous path detection (PPD) technology.” [Suryawanshi, abstract]
Regarding claim 16:
Levinson and Bellaiche discloses all the limitations of claim 10, upon which this claim is dependent.
Bellaiche further teaches:
controlling the vehicle to make the driving that reduces the difference between the predicted position and the precise position (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the camera (step 2620). In embodiments in which processor 2315 determines an estimated offset, the autonomous navigational response may be further based on the estimated offset. For example, if processor 2315 determines that the vehicle is offset from the at least one line representation by 1 m to the left, processor 2315 may cause the vehicle to shift towards the right (e.g., by changing an orientation of the wheels). By way of further example, if processor 2315 determines that an identified landmark is offset from an expect position, processor 2315 may cause the vehicle to shift so as to move the identified landmark towards its expected position. Accordingly, in some embodiments, process 2600 may 
Levinson in view of Bellaiche does not teach, however, Suryawanshi teaches:
upon determining that an intensity of a signal received by the communicator is less than a predetermined value (GPS basically works on principal of trilateration (Fig. 2). The object or the vehicle is spotted through at least 3 or more satellites revolving around the earth at any given time. Satellites send and receive signals with the GPS instrument (through receiver and antenna) fitted within the vehicle. Based on the time of flight required for the signal travel, each satellite confirms the presence of the vehicle within a confined circular area projected on the ground earth. GPS tresses out the loci of points intersecting the circles of each satellite stressed circle and outputs it as the location information. Being known about the basic GPC functioning one can easily anticipate the limitations of its usage. First and foremost is that, the GPS needs to have clean line of sight with sky for signals to travel. That’s why GPS usage is limited in indoor applications. Secondly, one also can understand that the signals can in-fact take multiple reflections in their path of travel if they encounter multiple solid reflective surfaces, like high rise buildings, canopies, etc. Since the accuracy of location estimate depends heavily on the flight time of signals, a multiple reflected signal would provide false time of travel since its travelling undue longer that the straight path as it should be. This is where the problem arises of Multipath (Fig. 3). [page 83]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Bellaiche to include the teachings as taught by Suryawanshi to “addressing the localization problem in the modern world by marrying the primary and 
Regarding claim 17:
Levinson and Bellaiche discloses all the limitations of claim 10, upon which this claim is dependent.
Bellaiche further teaches:
controlling the vehicle to make the driving that reduces the difference between the predicted position and the precise position (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the camera (step 2620). In embodiments in which processor 2315 determines an estimated offset, the autonomous navigational response may be further based on the estimated offset. For example, if processor 2315 determines that the vehicle is offset from the at least one line representation by 1 m to the left, processor 2315 may cause the vehicle to shift towards the right (e.g., by changing an orientation of the wheels). By way of further example, if processor 2315 determines that an identified landmark is offset from an expect position, processor 2315 may cause the vehicle to shift so as to move the identified landmark towards its expected position. Accordingly, in some embodiments, process 2600 may further include adjusting a steering system of the vehicle based on the autonomous navigational response. [0389])
Levinson in view of Bellaiche does not teach, however, Suryawanshi teaches:
upon determining that an obtained amount of a reference element which is a reference for determining the surrounding information is less than a predetermined value (For simplification, let’s assume that, VANET detects less than three or no neighborhood vehicle, as was assumedly required by the basic system. In such scenario, the KF estimation signal will flow to the PPD unit. PPD unit, as the name suggests, gathers vehicles previous localization estimate for certain preset time, say 1 minute, and averages them. Thus the LUV knows a hypothetical estimate of averaged location prior for last 1 minute. Similarly, the PPD would also calculate the averaged velocity (speed and theta) from the INS database for the stipulated 1 minute of time. This is enough information available with PPD to compute the current localization estimate by simple multiplying the averaged time with averaged velocity and adding it to the averaged location estimate. [page 85]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Bellaiche to include the teachings as taught by Suryawanshi to “addressing the localization problem in the modern world by marrying the primary and well established inter-vehicular communication assisted localization (IVCAL) using GPS method to newly devised previous path detection (PPD) technology.” [Suryawanshi, abstract]
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson (U.S. Pat. No. 9,612,123) in view of Bellaiche (U.S. Pub. No. 2018/0024562) in further view of Dolgov (U.S. Pat. No. 8,473,144).
Regarding claim 6:
Levinson and Bellaiche discloses all the limitations of claim 1, upon which this claim is dependent.
Levinson in view of Bellaiche does not teach, however Dolgov teaches:
wherein the controller connected to the inputter is configured to control the vehicle to make the driving that reduces the difference between the predicted position and the precise position upon determining that control rights of the vehicle is changed based on the driver's command (Some autonomous vehicles may require some initial input or continuous input from an operator, such as a pilot, driver, or passenger. Other systems, for example autopilot systems, may be used only when the system has been engaged, which permits the operator to switch from a manual mode (where the operator exercises a high degree of control over the movement of the vehicle) to an autonomous mode (where the vehicle essentially drives itself) to modes that lie somewhere in between.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Levinson in view of Bellaiche to include the teachings as taught by Dolgov “to estimate, based on characteristics of the vehicle and respective characteristics of the object, an interval of time during which the vehicle will be laterally adjacent to the object. [Dolgov, abstract]” which increases positional accuracy in an autonomous vehicle.
Regarding claim 15:
Levinson and Bellaiche discloses all the limitations of claim 1, upon which this claim is dependent.
Bellaiche further teaches:
wherein the controlling of the vehicle to make the driving that reduces the difference between the predicted position and the precise position (Process 2600 may further include determining an autonomous navigational response for the vehicle based on the analysis of the sparse map model and the at least one image received from the  includes:
Levinson in view of Bellaiche does not teach, however Dolgov teaches:
receiving, by the controller, a driver’s command (Some autonomous vehicles may require some initial input or continuous input from an operator, such as a pilot, driver, or passenger. [col 1, lines 6-15]),
controlling the vehicle to make the driving that reduces the difference between the predicted position and the precise position upon determining that control rights of the vehicle is changed based on the driver's command (Some autonomous vehicles may require some initial input or continuous input from an operator, such as a pilot, driver, or passenger. Other systems, for example autopilot systems, may be used only when the system has been engaged, which permits the operator to switch from a manual mode (where the operator exercises a high degree of control over the movement of the vehicle) to an autonomous mode (where the vehicle essentially drives itself) to modes that lie somewhere in between. [col 1, lines 6-15]).
Levinson in view of Bellaiche to include the teachings as taught by Dolgov “to estimate, based on characteristics of the vehicle and respective characteristics of the object, an interval of time during which the vehicle will be laterally adjacent to the object. [Dolgov, abstract]” which increases positional accuracy in an autonomous vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breed (U.S. Pub. No. 2021/0199437) discloses method and system for adjusting a vehicular component based on vehicle position includes obtaining kinematic data from an inertial measurement unit (IMU), deriving, using a processor, information about current vehicle position from the data obtained from the IMU and an earlier known vehicle position, and adjusting the derived current vehicle position to obtain a corrected current vehicle position.
Hashmi (NPL) discloses in Vehicular Ad-hoc network (VANETs) the communication is performed on the roads among the vehicles.
Tessier (NPL) discloses active localization system relying on sensors fusion able to supply an accurate position with a high confidence level.
Drawil (NPL) discloses intervehicle-communication assisted localization, a localization technique that takes advantage of the emerging vehicle ad hoc networks environments. Communication among vehicles is utilized to compute a relative vehicle location, the integration of which with motion information and GPS location estimates leading to highly accurate vehicle localization.
Kuutti (NPL) discloses a literature survey for an autonomous vehicle to operate safely and effectively, an accurate and robust localization system is essential. While there are a variety of vehicle localization techniques in literature, there is a lack of effort in comparing these techniques and identifying their potentials and limitations for autonomous vehicle applications. Hence, this paper evaluates the state-of-the-art vehicle localization techniques and investigates their applicability on autonomous vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665